         Case 1:16-cv-06586-LAP Document 261 Filed 08/31/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVEN HUTTER,

                       Plaintiffs,
                                              No. 16 Civ. 6586 (LAP)
-against-
                                                        ORDER
COMMISSIONER DORA SCHRIRO, et
al.,

                       Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Defense Counsel Joshua Kaufman’s

letter dated August 28, 2020 (dkt. no. 260).                Mr. Hutter may

respond to that letter no later than September 14, 2020.                  In

addition, Mr. Kaufman shall inform the Court of the attorney who

will cover for him on this case during his paternity leave.

     The Clerk of the Court is respectfully directed to mail a

copy of this order to Mr. Hutter.

SO ORDERED.

Dated:       New York, New York
             August 31, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
